Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 6, 2021. Claims 1, 6-10, 14, 20, 22, 29-30, 32 and 43-47 are pending. Claims 8, 10, 14, 20, 22, 30 and 32 are withdrawn. Claims 1, 6, 9, 29 and 43-47 are currently examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1, 4-7, 9, 12-13 and 29 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudary et al. (Clin Cancer Res; 1–8. Published OnlineFirst October 3, 2016).
This rejection is withdrawn in view of the amendment filed on July 6, 2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 1, 6-7, 9 and 29 were rejected under 35 U.S.C. 102/103 as being unpatentable over Fearon et al. (US 2015/0216843 A 1, published on Aug. 6, 2015).
This rejection is withdrawn in view of the amendment filed on July 6, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
(Previous Rejection – Withdrawn) Claims 1, 4-7, 9, 12-13, 15-18 and 29 were rejected under 35 U.S.C 103 as being unpatentable over Cardarelli et al. (US 2018/0179282 A 1, published on Jun. 28, 2018, PCT filed on June 13, 2016).
This rejection is withdrawn in view of the amendment filed on July 6, 2021.

(New Rejection – Necessitated by Amendment) Claims 1, 6, 9, 29 and, 43-47 are rejected under 35 U.S.C 103 as being unpatentable over Chaudary et al. (Clin Cancer Res; 1–8. Published OnlineFirst October 3, 2016), Fearon et al. (US 2015/0216843 A 1, published on Aug. 6, 2015) and Cardarelli et al. (US 2018/0179282 A 1, published on Jun. 28, 2018, PCT filed on June 13, 2016).  
The base claim 1 is amended to specify that the CXCL12 signaling inhibitor is AMD3100 and to include administering an immune checkpoint inhibitor that is nivolumab, pembrolizumab, ipilimumab, durvalumab or atezolilizumab.
Chaudary teaches “[C]ervical cancer is among the most common malignancies globally. Many women present with advanced disease but nevertheless are potentially curable with radiotherapy and concurrent chemotherapy (RTCT). This study explores the role of the CXCL12/CXCR4 signaling pathway in primary tumor radiation response in cervical cancer and the effect on lymph node metastases. The study was designed to mimic the clinic as closely as possible to assure relevance. Cervical cancer xenografts derived directly from patients were grown in the cervixes of mice and treated with 
Chaudary teaches that the CXCL12 (also known as stromal-derived factor 1 or SDF1) chemokine pathway plays a central role in bone marrow homeostasis and the trafficking of both normal myeloid and cancer cells; that, the CXCL12 receptor, CXCR4, is upregulated in cervical cancer by HPV infection, and both CXCL12 and CXCR4 are upregulated by tumor hypoxia; that Plerixafor (AMD3100), an inhibitor of the CXCR4/CXCL12 interaction that is approved for harvesting bone marrow precursors prior to transplant, can mitigate these effects leading to improved radiation treatment response and reduced metastases; and that taken together, these findings suggest that adding Plerixafor to RTCT may be an effective strategy for improving local tumor control and reducing metastases in patients with cervical cancer. See para spanning OF1 and OF2.
Chaudary’s study uses a mouse model for cervical cancer with tumor xenografts produced from cervical cancer tumor cells from patients (orthotopic PDX models).  Chaudary teaches that two PDX models with high (OCICx20) and low (OCICx13) CXCR4 expression levels representative of the full range seen in patients were chosen for the growth delay and metastases experiments. OCICx 13 was derived from a patient with stage 3b HPV-negative cervical adenocarcinoma, and OCICx 20 from a patient 
In summary, Chaudary teaches a method for treating a HPV-associated cervical cancer in a subject comprising delivering to the subject a therapeutically effective amount of Plerixafor (AMD3100), an inhibitor of CXCL12 signaling, thereby treating the HPV-associated disease. In fact, Chaudary teaches that Plerixafor can be used in treating both HPV-associated and HPV non-associated cervical cancers with effect. Chaudary teaches that the Plerixafor (AMD3100) treatment can be combined with another treatment, e.g., a chemotherapy. However, Chaudary is silent on combining the Plerixafor (AMD3100) treatment with a treatment by an immune checkpoint inhibitor that is nivolumab, pembrolizumab, ipilimumab, durvalumab or atezolilizumab.
Fearon teaches a method for increasing effector T cell accumulation in cancer cell-containing sites of a tumor, comprising administering to a subject in need thereof a pharmaceutically effective amount of an inhibitor of CXCR4 signaling. See Abstract. Here the effect of “increasing effector T cell accumulation in cancer cell-containing sites of a tumor” is equivalent to a tumor treatment.

In summary, Fearon teaches a method for treating cervical and head and neck cancers, among various different cancers, in a subject, comprising delivering to the subject a composition comprising a combination an inhibitor of CXCL12 signaling, Plerixafor (AMD3100) and an antibody that binds to PD-1 or PD-L1. By the teaching that a cancer vaccine targeting HPV tumor antigens may also be applied in addition to the cancer treatments with CXCR4/CXCL12 pathway inhibitors, one of ordinary skill in the art would have considered that it is obvious that Fearon has contemplated on treating HPV-associated-cancers with the methods of invention. Fearon is silent on if the immune checkpoint inhibitor antibodies can be nivolumab, pembrolizumab, ipilimumab, durvalumab or atezolilizumab. 
Cardarelli teaches a method for treating a subject with a cancer comprising administering to the subject a combination of an antibody or an antigen-binding portion 
Specifically, Cardarelli teaches that in certain embodiments of any of the therapeutic methods disclosed therein, the Ab that binds to PD-1 is nivolumab or pembrolizumab. See e.g. [0010] and claim 6. Cardarelli teaches that the cancers to be treated comprise a long list of various different cancer types, including cervical cancer and head and neck cancers, as well as various virus-related cancers or cancers of viral origin. See e.g. [0129] and claim 32. 
In summary, Cardarelli teaches a method for treating various different cancers, including cervical and head and neck cancers in a subject comprising delivering to the subject a composition comprising a combination an inhibitor of CXCL12 signaling and an agent that binds to PD-1 or PD-L1. Even though it is well known in the art that a significant portion of cervical cancers as well as head and neck cancers are associated with HPV and even though Cardarelli teaches that cancers to be treated by the method of invention include virus-associated cancers or cancers of viral origin, Cardarelli stops short at explicitly mentioning HPV.
Accordingly, each of Chaudary, Fearon and Cardarelli teaches treatment of cancers, including cervical cancers and head and neck cancers, by administering a CXCR4/CXCL12 pathway inhibitor (Chaudary and Fearon teach that the inhibitor can be AMD3100), while Fearon and Cardarelli teach that the CXCR4/CXCL12 pathway inhibitor treatment can be combined with treatment by an immune checkpoint inhibitor that can be an anti-PD1 or anti-PD-L1 antibody (Cardarelli teaches that the Ab that binds to PD-1 may be nivolumab or pembrolizumab).

Claim 29 recites HPV types commonly known to associate with HPV-related diseases, including high-risk HPV types. It is known in the art at the time of invention that HPV-related cancers are commonly associated with one of high-risk HPV types, including ones recited in claim 29.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection - Maintained) Claims 1, 6, 9 and 29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9, 12-15, 17-18, 24-28, 30 of US application 16612109 in view of Chaudary et al. (Clin Cancer Res; 1–8. Published Online First October 3, 2016), Fearon et al. (US 2015/0216843 A 1) and/or Cardarelli et al. (US 2018/0179282 A 1), as applied in the art rejections above.
This rejected is extended to new claims 43-47.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a method of treating cancer in a subject comprising administering to the subject a composition comprising a CXCR4/CXCL12 pathway inhibitor. The only difference is that the co-pending claims do not specify that the cancers to be treated are HPV-associated even though the co-pending claim 9 recites cancers (cervical cancer, vaginal cancer and head and neck cancer) that are highly likely to be associated with HPV infection. Chaudary, Fearon and/or Cardarelli individually or combined teach treating an HPV-associated cancer by administering an inhibitor of the CXCR4/CXCL12 pathway as well as an inhibitor of PD-1 pathway. See discussions in the art rejection above.
Accordingly, claims 1, 6, 9, 29, 43-47 are obvious over claims 1-7, 9, 12-15, 17-18, 24-28, 30 of US application 16/612,109 in view of Chaudary, Fearon and/or Cardarelli.  
Response to Applicant’s Arguments
Applicant’s arguments filed on July 6, 2021 have been fully considered. Arguments regarding withdrawn rejections are moot. 

Applicant’s argument is not persuasive. The current ODP rejection is not the only standing rejection and, therefore, cannot be withdrawn. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648